JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Stephen Beckman appeals from the judgment of the trial court convicting him, following the entry of a no-contest plea, of carrying a concealed firearm in violation of R.C. 2923.12. We affirm the judgment of the trial court.
In his single assignment of error, Beckman contends that the trial court erred by entering a judgment of conviction because R.C. 2923.12 is unconstitutional. We overrule this assignment on the authority of Klein v. Leis.1 In Klein, the Ohio Supreme Court upheld the constitutionality of R.C. 2923.12.
Accordingly, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633.